The attorneys for the respective parties on this appeal from an order of the Supreme Court, Queens County, entered June 3, 1975, have agreed, after a conference held before Hon. Harry Gittleson on April 1, 1976, that the appeal be withdrawn, and thereupon signed a stipulation to such effect, which stipulation includes an additional provision. In accordance with the foregoing, the appeal is deemed withdrawn, without costs or disbursements, and it is ordered that the case be remanded to the Supreme Court for a hearing. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.